DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 line 6 includes term “directional component” and it is interpreted as a force, like a vector as opposed to it being an actual element/structure to the device. Applicant’s instant publication [0024]-[0025] refers to directional component but did not specify whether it is an element of the pillars, therefore it is interpreted in such way.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two engagers that comprises wheels for engaging a dough piece entering the passage and exerting a force on the dough piece with a directional component toward the first conveyor…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Additionally, the examiner suggest applicant to submit Fig. 1 side view which would help to better understand applicant’s invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 5,516,538).
For claim 1, Ueno et al teach a device for bending dough pieces (see abstract; Figures 1-6 which shows method of adjusting the position of a roller-up end in crossant dough piece bending folding apparatus), comprising: 
a first conveyor for transporting dough pieces in a direction of conveyance (Figure 1 item 2-first conveyor for transporting dough pieces 1 in a direction of conveyance); at least one first gate for defining a passage with a first width, which is smaller than a width of the first conveyor (Figure 1, at or near item 61 which has width defined by 6 smaller than the conveyor 2; Figure 1 at or near 9 has width smaller than the conveyor), for the dough pieces; and at least one engager that comprise wheels for engaging a dough piece entering the passage (Figure 1 item 6,6 are wheels; additionally further down also shows items 91 includes opening provided via the belt that has width smaller than the width of the conveyor 2/3);  and exerting a force on the dough piece with a directional component toward the first conveyor (Fig 1 shows exerting force towards the first conveyor 2/3; the Examiner notes that “directional component” is broadly interpreted as a force/vector). 
However, Ueno et al fail to teach including at least two engagers. It would have been obvious to duplicate parts (such instead of one engagers to include at least two engagers), for providing similar functional benefit of bending/shaping dough pieces, since it has been held that duplication of parts has no significance unless a new and unexpected result is produced. See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Furthermore, it would have obvious to rearrange parts such as the two engagers spaced apart from each other, for effective shaping the dough pieces at two locations, but not between the engagers (thus leaving a gap between the two engagers as claimed). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
As for claim 2, Ueno et al. further teach wherein the at least engager is formed by at least one driven wheel (Fig 1 shows at least two engagers 6, 6 are formed by at least one driven wheel 62), positioned at a distance above the first conveyor (Fig 1).
As for claims 3 -5, Ueno et al. further teach wherein the first gate comprises a second and third conveyors (bending belts at 91 top and bottom), each of the second and third conveyors has a surface of conveyance, and the surfaces face each other and are arranged with a directional component perpendicular to the first conveyor (as shown Fig 1 first conveyor 2); wherein the second and third conveyors are positioned in a converging way with a smaller opening at a downstream end than at an upstream end (as shown in Fig 1); wherein a width between the second and the third conveyors is adjustable (Fig 1).
As for claim 6, Ueno et al. further teach wherein the first gate comprises at least one pillar that is located at a front of the first gate (Fig 1 item 62), is rotatable about length axis of the at least one pillar, and extends with a directional component perpendicular to the first conveyor (Fig 1 item 62 – as being at least one pillar that is rotatable and extends with a directional component perpendicular to the first conveyor 2).
As for claim 17, Ueno et al. further teach wherein the first gate is preceded by a stage for rolling up dough pieces (Fig 1 at 4, 4’).
As for claim 18 -19, pertains to the height between the surface of the first conveyor and the at least one engagers is adjustable; wherein the width between the at least two engagers is adjustable. It would have been obvious to modify  Ueno to have height between the surface of the first conveyor (2) and the engager[s] (6) to be adjustable depending on the size of the product being formed and similarly the width between the at least two engagers for effectively shaping the desired sized crossant. Also In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.). 
As for claim 20 , Ueno et al further teach comprising at least one gate (shown on Fig 1 item 61 opening provided by 6,6), thus it would have been obvious to duplicate parts, such as having multiple gates next to each other, perpendicular to the direction of conveyance, in order to form desired shaped, sized crossant.
Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,382,154 (Morikawa et al.) teach method and device for aligning and bending individual round elongated dough pieces. 
US 8,961,165 B2 (Van Blokland) teach dough rolled up with a separator sheet and method and device for preparing these. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743